Judgment, Supreme Court, Bronx County (Edward Davidowitz, J., at suppression hearing; Harold Silverman, J., at jury trial, reopened suppression hearing and sentence), rendered February 15, 2001, convicting defendant of four counts of robbery in the first degree, and senténcing him to concurrent terms of 12 years, unanimously affirmed.
Defendant’s reopened suppression motion was properly denied. The victims’ momentary precinct viewing of defendant in handcuffs could not have tainted their lineup identifications made 17 days later, because the victims had already twice recognized defendant just prior to the precinct encounter and had witnessed his arrest, because the victims had seen defendant in the neighborhood on various occasions prior to the crime, and because of the passage of time between the precinct encounter and the lineup (see People v Tong Khuu, 293 AD2d 424, 425 [2002], lv denied 98 NY2d 714 [2002]; People v Reynoso, 182 AD2d 546 [1992], lv denied 80 NY2d 836 [1992]). Defendant’s remaining contentions concerning the identification testimony are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them.
We perceive no basis for reducing the sentence. Concur— Andrias, J.P., Saxe, Lerner, Friedman and Marlow, JJ.